Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20170353730 A1-Liu et al (hereinafter referred to as “Liu”), does not disclose, with respect to claim 1, a method of decoding a bitstream by an electronic device, the method comprising: determining a block unit from an image frame according to the bitstream; determining a line index of the block unit in the bitstream; comparing the line index with a first predefined value to determine whether a mode flag is included in the bitstream; determining a mode index in the bitstream for directly selecting a prediction mode of the block unit from a most probable mode (MPM) list of the block unit when the mode flag is not included in the bitstream; comparing the mode flag to a second predefined value when the mode flag is included in the bitstream to determine whether the prediction mode is selected from the MPM list based on the mode index; selecting one of a plurality of reference lines based on the line index; and reconstructing the block unit based on the selected one of the plurality of reference lines and the prediction mode.  Rather, Liu discloses a method of decoding a bitstream by an electronic device ([0263], decoding system), the method comprising: determining a block size of a block unit from an image frame according to the bitstream ([0031], wherein the block size can be measured as an area of the current block. The area is the width and the height multiplied; [0033], block length measured as max of width and height); determining a number of one or more reference lines based on the block size ([0037], wherein reference line is determined based on the width and height (size) of the current block); selecting one of the one or more reference lines based on the number of the one or more reference lines ([0037], wherein reference line is determined based on the width and height (size) of the current block. Fig. 1 shows a reference line being selected); and reconstructing the block unit based on the selected one of the one or more reference lines ([0006], reconstructed; fig. 1 shows reconstructed samples of the block).
The same reasoning applies to claims 5 and 8 mutatis mutandis.  Accordingly, claims 1-11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487